Title: To James Madison from Robert Montgomery, 19 February 1803 (Abstract)
From: Montgomery, Robert
To: Madison, James


19 February 1803, Alicante. States that he left his brother John to maintain consular affairs while he went to place his sons at school in Great Britain. Nothing worth noting has occurred since his return. Encloses shipping reports from January 1802 to January 1803 [not found]. Reports will often be incomplete unless captains and supercargoes are required to report to consuls on arrival. The Spanish government would support his forcing officers to answer questions regarding cargo and destination, but this would make consuls “generally disliked” and cause the loss of commercial business. Private investigation yields results of uncertain accuracy and renders the consul an “object of suspicion.” U.S. law should require masters to “clear out” at the consulate as at any customhouse in the U.S. Requiring them to take a cargo manifest from the consulate would “completely prevent any possibility of smuggling.” This would not be injurious, as “every Man in Trade generally is informed where the best Markets are to be found.” Secrecy could be imposed on consuls where necessary.
 

   
   RC (DNA: RG 59, CD, Alicante, vol. 1). 3 pp. In a clerk’s hand, signed by Montgomery. Docketed by Brent.



   
   A full transcription of this document has been added to the digital edition.

